Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.1 SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this  Agreement ), dated as of March 12, 2007, by and among Conolog Corporation, a Delaware corporation (the  Company ), and the subscribers identified on the signature page hereto (each a  Subscriber  and collectively  Subscribers ). WHEREAS , the Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D ( Regulation D ) as promulgated by the United States Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the  1933 Act ). WHEREAS , the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscribers, as provided herein, and the Subscribers, in the aggregate, shall purchase up to Five Million Dollars ($5,000,000) (the " Purchase Price ") of principal amount of promissory notes of the Company ( Note  or  Notes ), a form of which is annexed hereto as Exhibit A , convertible into shares of the Company's common stock, $0.01 par value (the " Common Stock ") at a per share conversion price set forth in the Note ( Conversion Price ); and share purchase warrants (the  Warrants ), in the form annexed hereto as Exhibit B , to purchase shares of Common Stock (the  Warrant Shares ). The Notes, shares of Common Stock issuable upon conversion of the Notes (the  Shares ), the Warrants and the Warrant Shares are collectively referred to herein as the " Securities "; and WHEREAS , the aggregate proceeds of the sale of the Notes and the Warrants contemplated hereby shall be held in escrow pursuant to the terms of a Funds Escrow Agreement to be executed by the parties substantially in the form attached hereto as Exhibit C (the " Escrow Agreement "). NOW, THEREFORE , in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscribers hereby agree as follows: 1. Conditions To Closing .Subject to the satisfaction or waiver of the terms and conditions of this Agreement, on the Closing Date, each Subscriber shall purchase and the Company shall sell to each Subscriber a Note in the principal amount designated on the signature page hereto. The aggregate amount of the Notes to be purchased by the Subscribers on the Closing
